DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		STATUS OF THE CLAIMS
Claims 1, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14 are pending.  The 112 rejections have been overcome, except for the ones below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite in the use of the term “pulse-faba bean protein”.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 8  recites the broad recitation pulse, and the claim also recites faba bean protein which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Also, in claim 1, and 8, last paragraph, line 2, it is not known what is intended by the term “allergen” , which could be one of many, or how much the fat content is reduced.  
  Claims 8 and 9 are indefinite in the use of the phrase in step II of “12% reconstituted fruit juice”.  It is not known what is intended by this phrase.  What is “12 % reconstituted fruit juice” , of water or with water, or the whole composition?  
Claims 8 and 9 are indefinite in the use of the phrase in step 4,  “allergen”, as it is not known just which allergens.  In addition, some people are allergic to different allergens, so that it would not be known, which allergens applicant is referring to.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable Avila (2008/0206430) in view of Daikeler et al. (2015/0342237) in view of GIHC “Beans +Rice “ A Complete protein for Global Nutrition (informational reference) and Bushak (The Protein in Rice and Beans) and Sherwood et al. (2008/0206415). 
Avila discloses a vegetarian supplement containing soy protein, rice protein and pea protein to impart a level of digestibility comparable to whey (abstract).  The composition can be to a drink mix or ready to drink beverage (0013).  Vitamins and minerals are disclosed in a table on page 4 in % of the daily nutritional value.  Additives can be fibers, pectin, bee pollen, lecithin and bioflavonals (page 4 , 2nd column).  Claim 1 requires the use of water, whereas the reference discloses that the supplement is used in milk.  However, it can be used as a ready to drink beverage, and Official Notice is taken that such drinks usually are water based (0013).  The drink of Avila without milk is seen to be free of the claimed ingredients of lactose, gluten, preservative, allergens and non-GMO protein and is not seen to contain fat (entire page 4).  Claim 1 differs from the reference in the particular amounts of plant protein, fruit juice, vitamins and minerals and additives, and in the use of a reconstituted fruit juice and water.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a protein drink with fruit juice, properties, such as taste and nutritional quality, ingredients,  It appears that the precise ingredients as well as their proportions affect the nutrition and taste of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Official Notice is taken that water is routinely used in beverages or drinks.  As to the addition of fruit juice, Daikeler et al. discloses a composition for controlling body weight, containing a vegan formula and high amounts of protein, such as pea protein and fruit juices, such as pomegranate, bilberry, and blueberry fruit powder, with natural sweeteners (0006) (abstract).  Official Notice is taken that reconstituted fruit juice is a common product of commerce as in frozen concentrated fruit juice.  
Claim 1 has been amended to require particular additives and where the protein is pulse-faba bean protein, rice protein and pea protein in particular amounts in the form of a concentrate or isolate or hydrolysate.  However, Official Notice is taken that faba beans and pea beans are a type of pulse, and legume and beans are a type of pulse and legume.  Also, GIHCI discloses that it was known to use Rice and Beans which together makes for a complete protein product (Informational document).  Also, Bushak discloses that  rice and beans contain incomplete proteins, but that mixing them makes for a complete protein (page 2, under “Tip”, page 5, 1st paragraph).   Also, the reference discloses that pea protein or nuts have the essential amino acid, lysine missing, but beans contain lysine, so that it was known to mix and match plant-based sources often with whole grains to get a full spectrum of amino acids (page 4, 2nd paragraph).  The reference also discloses that beans and rice were known to be used together in order to provide a complete complement of amino acids (page 5, under “Nutrients in Beans. ).  The use of rice and beans (fava, or beans) (page 7).  
As to amounts of protein, Bushak discloses that the ratio of beans to rice should be half and half of rice and beans, but can be higher in beans and lower in rice if one wants more protein (page 7, 3rd paragraph, starting with “Next, choose”).
Claim 1 further requires that the protein is in particular forms, such as concentrate, isolate or hydrolysate , and in particular amounts of  proteins,  such as faba , rice or pea protein or mixtures.  Avila discloses that it was known to use soy protein, rice protein and pea protein blended together in particular ratio’s (abstract).  The reference discloses the use of about 33 % rice and pea proteins which is within the claimed range(0016).  It is not clear whether the proteins are concentrates, etc. or not.  However, Avila discloses the use of soy isolate (Box on page 4, col. 2, first few lines).  Official Notice is taken that the pea and rice protein would have had to been in the form of concentrates or isolates, as the protein would have had to have been isolated from the rest of the pea or rice grains.  Also Sherwood discloses a protein beverage containing an aqueous protein isolate (abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a composition containing fruit juice as disclosed by Daikeler et al. for its known nutritional functions, which could be from a concentrated source in the composition of Avila, and to use the other claimed ingredients as disclosed by Avila in particular amounts, since In re Boesch discloses that it was within the skill of the ordinary worker to optimize the amounts of ingredients, and Bushak discloses that it was known to use particular amounts of rice and beans in order to have a complete protein in the diet and that GIHCI discloses that it was known to use Rice and Beans which together makes for a complete protein product , and Sherwood et al. that it was known to use proteins in the form of isolate in order to make a plant based drink enriched with fruit juices and proteins and other ingredients.     
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use fruit juice in the composition of Avila, since Avila uses plant protein, and Daikeler et al., discloses that it was known to use plant protein with fruit juices.  One would also, have been motivated to use particular amounts of ingredients to make the claimed product,  as in In re Boesch, and Bushak discloses that various amounts of rice and beans are known and one would have been motivated to use the claimed proteins as the soy protein in Avila, since soy beans are disclosed as one source of protein among many types of bean proteins,  and it would have been obvious to pick various ones, absent a showing of unexpected results in choosing the claimed protein sources.    
One of ordinary skill in the art, before the effective filing date of the claimed invention would have had a reasonable expectation of success for adding fruit juice to a protein containing beverage, since it was disclosed that it was known to add fruit juice to a protein containing beverage as disclosed by Daikeler et al, and one would have had a reasonable expectation of success in adding particular amounts of ingredients, since it is seen that it was within the skill of the ordinary worker to determine the amounts of particular ingredients as in In re Boesch, and one would have a reasonable expectation of success in adding particular proteins to complement each other so as to make  a protein composition with rice which contained all the amino acids to make a complete protein.    
Claim 3 further requires that the fruit concentrate can be pomegranate which is disclosed by Daikeler et al, and other berry fruit powders (0006).    Even though these ingredients are used in the form of powders in Daikeler et al., it would have been within the skill of the ordinary worker to add a liquid to the composition, as powders are not taken in the dry form.  The further limitations as to the functions of the berries is seen as being inherent in the fruit.  
Avila discloses as in claim 4, the use of fat-soluble vitamins, A, D, E, and water-soluble vitamins such as vitamin C and B vitamins, and also minerals (page 4, under “nutrition facts”).  
Claim 5 requires various additives natural sugars in particular amounts.  Avila discloses the use of fructose, acidity regulator, K citrate, thickeners, and other ingredients (Page 4, Box).  Daikeler et al. also discloses natural sweeteners (0005). The particular amounts of natural sugars are seen to have been within the skill of the ordinary worker, depending on how sweet the product was intended to be.  
Claim 7 requires the optional use of DHA in particular amounts.  Official notice is taken the DHA is routinely used in nutritional drinks for its known function.  
Claim 8 further requires enriching the drink with pomegranate and strawberry juice.  Pomegranate juice has been disclosed by Daikeler et al.  Official notice is taken that strawberry juice is well known and is high in anthocyanins due to its red color.  Daikeler et al. discloses other fruit high in anthocyanins such as blueberry fruit.  It would have been within the skill of the ordinary worker to choose particular fruit juices which have known healthful ingredients such as anthocyanins.  
The further limitations of claims 8-10 have been disclosed above and are obvious for those reasons. 
Claim 12 is to the process of making the protein drink.  The particular composition has been disclosed as above.  The reference to Avila does not give any particular process limitations except that a blend was made of the ingredients and tested ((0027, 0028).  In summary, applicant claims a formula for making a plant-based protein drink products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 
As to standardizing the mixture and filtering it, and sterilizing and homogenizing, these steps are seen as being with in the skill of the ordinary worker as necessary steps, such as straining, in order that the beverage is not lumpy, and in making the product shelf stable.  
Claim 12 is also seen as a product by process claim.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  
The further limitations of claim 13 have been disclosed above and are obvious for those reasons.  
The DHA of claim 14 is an optional ingredient. 
			ARGUMENTS
Applicant's arguments filed 5-31-22 have been fully considered but they are not persuasive.   Applicant argues that soy protein is not good for many people in that it can cause numerous health problems.  However, even though this problem is discussed in applicant’s specification, soy protein has not been removed from the claims.  New references have been provided to show that vegetable proteins found in beans need to be supplemented by mixing the various protein sources to make a complete protein.  It is noted that the claims actually only require pulse proteins and rice proteins, as faba beans are a type of pulse,  as are peas.  
Applicants argue that the source of protein is only from Faba, pea and rice protein.  However, the claims do not exclude soy protein or other types of protein as seen by the claim language  “comprising”,  and “comprising of a mixture” which is an open type claim, where other ingredients can be included.  Limitations from the specification cannot be read into the claims.  
Applicant argues that since the product in D1 is based on soy protein one would not refer to its teaching to arrive at the present invention.  This is not seen as it is well known what the problems with soy are, and the references to     disclose that is was known to mix proteins among which was soy, but not only soy to make complete proteins.   Bushak, in particularly, discloses that the protein in rice and beans make a complete protein (page 2, under “Tip”, page 5, 1st paragraph).   Also, that beans are part of the legume family having pod seed from the family fabaceae.  Peas and soybeans are in this legume category (page 5, Nutrients in Beans, lines 4-6).  Peas are disclosed in Beans and Rice A complete Protein…, page 3, col. 1,  under Beans.  They are one of various types of beans found in the legume family.  
Applicant argues that the reference to Daiker does disclose pea protein and fruit juice but does not disclose the juice with the three types of protein.  However, the reference is used in combination to show that pea protein was known, and the further references to Beans and Rice, and Bushak disclose that it was known to mix and match various types of proteins.  No unobvious results have been disclosed in using the two types of bean protein, fava or legume and peas, and the references discloses that the bean protein has amino acids that rice protein does not have, so that mixing them makes for a complete protein.  
Nothing  has been disclosed that the particular proteins are more stable than other bean proteins with rice and juice, and any limitation as to the stability of the composition have not been claimed.  
It is not seen that In re Boesch teaches away from the combination of references because it was used to show that it would have been within the skill of the ordinary worker to vary amounts of ingredients used for their known functions.  
Applicant has not excluded the use of soy proteins as above.  
Applicant states that the use of vitamins and other nutritional supplants, and stabilizes was routinely employed in nutritional supplements and do not lend patentability of the composition or method.  
Therefore, it is seen that the above combination of references does teach the claimed invention.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 7-26-2022